%i ,-nr-g!,
                                                                           @OURT OF CRIMINAL APPIALi
     COURT OF CRIMINAL APPEALS WRIT NO.                        WR-82,778-01       MAR 10 20u
TARRANT COUNTY WRIT \NO -C-396-010272-1152016-A

EX   PARTE
                  MOTION DEPED                      §                         ^
                  DATE:__J-Lj-^-"--^—~~"f
                   /••aE'.^jS---^-----^—~~~i IN THE TEXAS
                                             IN     texas court of                     crimi-
                      ^) ~"fT~7                 J       NAL APPEALS ,' AUSTIN,         TX .
DESMOND       LEDEl


MOTION       REQUESTING    THIS    COURT    TO      COMPEL     THE   PRODUCTION   OF   THE    AL
LEGED VICTIM'S(MELVINNA             LEE)    MISDEMEANOR & FELONY CONVICTION RE
      CORD FOR THE FULL AID FAIR RESOLUTION OF THE GROUNDS J$£ 9k.^

     I, Desmond Ledet("Applicant) , humbly request that this honora

ble Court will COMPEL THE PRODUCTION OF THE ALLEGE© VICTIM'S(MEL -

VINNA LEE)       MISDEMEANOR & FELONY CONVICTION RECORD TO RESOLVE AP

PLICANT'S GROUND           #29 Soecifically-              The evidence of her convict

 ion record will also pertain to Grounds #27 & 28.                            This request

is very brief(page~A-C )•                The majority of the pages herein con-,

sist of attachements that are:                   (1) A motion to compel trial.court

never responded to(filed last year on Oct.9th) ; -ane (2) A subse

quent request for a "full and fair" evidentiary hearing to deve

lop the facts on the issue raised                       in Ground #29(& 27 & 28) .            I

humbly and respectfully present:

       1:      The trial court during the whole 6 months that my writ
               was in Tarrant County entirely failed to address in any
               manner my allegations in Ground #29 that the State ille
               gally bolstered the complainant's credibility, in my „, :-
               trial/with false and misleading information, through
               TESTIMONYof        it's   witness.


       2:      I attached police reports containing information that::
               proved she had atleast misdemeanor convictions, and a
               public information request refusal!-from the city of Fort
               Worth refusing to disclose., evidence of her conviction
               record(See Exhibit          P,    Memorandum).

       3:      The trial court only designated my ineffective assistan
               ce of counsel grounds to be resolved and ignored the i ..:
               rest of the grounds raised(#29, etc.) against the State.

       4:      Instead the trial court simply let the State address my
               grounds against the State,AND SIMPLY ADOPTED IT.
         4


                                                          (2   documents are attached             as
                                  •P-A                     exhibits incorporated into
                                                           this motion to compel)
     5:     The trial court's action in this regard is unfair and
            denies      me     due    process.

     6:     In   both     of    the    attached          documents      that   were      filed    in
            the trial court months before the State proposed it's
            incorrect/false findings in this matter, and prior to
            the trial court adopting those findings,                                I begged the
            trial court to compel the production of the complainant
            's misdemeanor/felony conviction record, and to atleast
            have a      hearing        on       the matter.

     7:     Both attached documents are time filed stamped Oct.9th,
            2015.       Plus I filed other motio)3§|i' requestinq a hearing
            , and specifically requested a hearing                             in the Memorand
            um   also .


     8:     City of Arlington Police report NO.08-65771 state's on
            the last narrative page that one of the warrants she
            was taken into custody for(Warrant #0003349163 is for a
            "SUBSEQUENT CONVICTION".                        That's      PROOF she has          convict
            ions     bv the) preponderance of the evidence that                                I at
            tached      to     the    writ.


     9:     The trial court erroneously adopted the State's propos-
            finding false claiming: "Applicant presents no evidence
            that the victim had prior convictions."  See State's
            Proposed .. .Findings ....Conclusions ... , p.10, §59,                               & p.20,
            §66-67     which refers to Ground #29.(in .part) .

     10:    Fort Worth Offense Report(No.02280218)                             indicates twice
            that Melvinna Lee "HAS A                      CRIMINAL RECORD"   which inclu
            des "RESISITING ARREST"                       & "FAILURE TO.-"IDENTIFY TRUTH
            FULLY"        also       attached       to    the   writ.


     11:    To avoid repetition I HERE AND NOW INCORPORATE THE NOW
            ATTACHED         MOTION        TO   COMPEL     THAT   WAS    FILED      IN   THE   TRIAL
            COURT. &           THE  SUBSEQUENT REOUEST FOR A "FULL AND FAIR
            HEARING",           INTO THIS REQUEST IN THE COURT OF CRIMINAL
            APPEALS       AND    REASSERT         THEM     HERE   AND    NOW   TO    RESOLVE     GROUr-
            ND   #29,     etc.

     12:    Everything this Court needs to see to lustify granting;.
            this motion is in the writ application for Ground #29
            , all of the attached police reports  and Exhibit P,
            and the attached motion to compel in the trial court :-.'
            now attached(&             and       the attached      motion      for an evidenti
            ary hearing .

                                                  PRAYER


    I.    am pro-se-         and do        not know what action is               best for you to

take in    this matter..             All    I know is       to inform you           that   the State


                                                 p.B
has provided,you with false information in this matter,                                     and the

trial court has adopted              that    false       information as         if       it was true

and presented it to your Court.                     Please take whatever action you

deem neeeded to get to the                 truth of the matter.                From the       infor

mation I have provided it is clear that Melvinna Lee had multi

ple misdemeanor convictions atleast,                       and possible a felony or mo

re.     Misdemeanor convictions for sure.                       My    conviction is void                be

cause       it was had based on         material         false information violating

Due.    Process.           If yoothink you should remand Ground #29 to                            the

trial       court,    or   demand   that    the    trial    court     order     the       State    to

produce the record of every conviction Melvinna Lee has(Misdei-

meanor,          etc.) , or whatever action you take to fairly resolve the

issue I will be satisfied.                  Can you on your own simply demand                            i

the    production of Melvinna              Lee's    entire conviction               record    in    or

der    to    establish       the proper facts?           The     trial court did             not seem

to want to make any findings against the State.                                I pray that you

take whatever action you think is                    best to         compel the factual             evi

dence       of    Lee's    conviction   record      to   resolve       the    Grounds.


                                                                Respectfully Submitted


                                                               Desmond       Ledet         #01651095
                                                               Telford       Unit
                                                               3899; State Hwy .98
                                                               New    Boston,       TX     75570




                                           p.C